share joint physical custody, the parent seeking to relocate outside of the
                state is not eligible to petition for relocation under NRS 125C.200, and
                must move for primary physical custody of the child for the purpose of
                relocating, and the district court must apply the best interest of the child
                standard. We conclude that Potter is analogous to the situation presented
                here, where custody had not been finally established. Therefore, the
                district court properly applied the best-interest-of-the-child standard.   See
                NRS 125.480(1) (stating that in determining child custody, the court's sole
                consideration is the child's best interest). We further conclude that
                appellant had an adequate opportunity to present evidence in accordance
                with that standard.
                              Appellant next contends that the district court abused its
                discretion in determining that it was in the child's best interest to award
                primary physical custody to respondent in New Hampshire. Having
                reviewed the record, we conclude that the district court did not abuse its
                discretion in determining custody and visitation.    See Wallace v. Wallace,
                112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that child
                custody decisions rest within the district court's sound discretion). The
                district court considered the appropriate factors under NRS 125.480(4),
                and the court's factual findings are supported by substantial evidence.    See
                Rico v. Rodriguez,     121 Nev. 695, 701, 120 P.3d 812, 816 (2005).
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                         Hardesty



SUPREME COURT
        OF
                Parraguirre
     NEVADA
                                                      2
(0) 1947A


                                               Eta:MEMBER=
                cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                     Carolyn Worrell, Settlement Judge
                     The Firm, P.C.
                     Steinberg Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A

      IWNE      SI              1                                                   MIMI